Cite as 2014 Ark. App. 302

                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CR-13-174


DONALD D. EDWARDS                                 Opinion Delivered May 14, 2014
                               APPELLANT
                                                  APPEAL FROM THE CRITTENDEN
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. CR-2008-1248]

STATE OF ARKANSAS                                 HONORABLE JOHN N.
                                 APPELLEE         FOGLEMAN, JUDGE

                                                  AFFIRMED; MOTION TO
                                                  WITHDRAW GRANTED



                               ROBIN F. WYNNE, Judge


       Donald D. Edwards appeals from the revocation of his suspended imposition of

sentence. Pursuant to Arkansas Supreme Court Rule 4-3(k)(1) (2013) and Anders v.

California, 386 U.S. 738 (1967), his attorney has filed a no-merit brief and a motion to

withdraw, asserting that there is no issue of arguable merit to present on appeal.1 Edwards

has filed pro se points, and the State has filed a response brief. We affirm the revocation and

grant counsel’s motion to withdraw.

       In May 2009, Edwards pled guilty to robbery, a Class B felony. He was sentenced to

120 months’ imprisonment, followed by 120 months’ suspended imposition of sentence

(SIS), and ordered to pay certain costs and fees in monthly installments of $50 beginning sixty


       1
        This case returns to us following a rebriefing order. Edwards v. State, 2014 Ark. App.
7.
                                  Cite as 2014 Ark. App. 302

days after his release from the Arkansas Department of Correction. In May 2012, the State

filed a petition for revocation of suspension, alleging that Edwards had violated the

conditions of his SIS as follows: (1) failure to pay fines, costs, and fees as directed; (2) failure

to notify sheriff of current address and employment; (3) possession of marijuana, November

14, 2011 arrest; (4) no liability insurance; (5) driving while driver’s license suspended; (6)

driving a vehicle with a fictitious vehicle license; and (7) tampering with physical evidence.

At the revocation hearing on November 27, 2012, appellant testified and admitted to

possessing marijuana at the time of his November 2011 arrest. In addition, a certified copy

of the district-court conviction for misdemeanor possession of marijuana was introduced.

The court found that Edwards had violated the conditions of his SIS by possessing marijuana

and sentenced him to sixty months in the Arkansas Department of Correction. Edwards

timely appealed.

       In the brief, counsel identifies three rulings that were adverse to Edwards and

adequately explains why none present a meritorious ground for reversal: denying a motion

for continuance, overruling an objection to the introduction of appellant’s district court

conviction, and the revocation itself. Appellant’s pro se points do not raise any arguably

meritorious grounds for reversal. After reviewing the record, counsel’s brief, appellant’s pro

se points, and the State’s brief, we affirm the revocation and grant counsel’s motion to

withdraw.

       Affirmed; motion to withdraw granted.

       WHITEAKER and VAUGHT, JJ., agree.

       C. Brian Williams, for appellant.

       Dustin McDaniel, Att’y Gen., by: Christian Harris, Ass’t Att’y Gen., for appellee.

                                                 2